Name: 2011/317/EU: Commission Decision of 27Ã May 2011 appointing a member of the European Statistical Advisory Committee Text with EEA relevance
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis
 Date Published: 2011-05-28

 28.5.2011 EN Official Journal of the European Union L 142/64 COMMISSION DECISION of 27 May 2011 appointing a member of the European Statistical Advisory Committee (Text with EEA relevance) (2011/317/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 234/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Advisory Committee and repealing Council Decision 91/116/EEC (1), and in particular Article 4(1)(a) thereof, After consultation of the Council, After consultation of the European Parliament, Whereas: (1) The European Statistical Advisory Committee (ESAC) comprises 24 members. (2) Pursuant to Article 4(1) of Decision No 234/2008/EC, 12 members of the ESAC have to be appointed by the Commission, after consulting the European Parliament and the Council. (3) By Decision 2009/304/EC (2) the Commission appointed 12 members of the ESAC. (4) As one of these members has resigned, the Commission, after having duly consulted the European Parliament and the Council, now has to appoint a new member of the ESAC, HAS ADOPTED THIS DECISION: Article 1 Mr Kris DEGROOTE is hereby appointed as a member of the ESAC for a term of 5 years. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 27 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 73, 15.3.2008, p. 13. (2) OJ L 84, 31.3.2009, p. 44.